DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections - 37 CFR 1.75(a)
1.	The following is a quotation of 37 CFR 1.75(a):
The specification must conclude with a claim particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention or discovery.

2.          	Claim 2, 8 & 14 are objected to under 37 CFR 1.75(a), as failing to conform to particularly point out and distinctly claim the subject matter which application regards as his invention or discovery. 
	Claims 2, 8 & 14  states in part “wherein the device information comprises first device information and/or second device information”. It is not clear whether the device information comprises first device information and second device information or whether the device information comprises first device information or second device information.
For continued examination purposes and in the best interests of compact prosecution, Examiner assumes the latter and wherein Claim 2, 8 & 14 reads in part “wherein the device information comprises first device information or second device information.”
The Examiner has tried to interpret the claims, as best the Examiner can ascertain, to develop an appropriate prior art rejection in the interests of compact prosecution. If any interpretation of the Examiner's is considered incorrect or off-base, the Examiner invites the 

Claim Interpretation 112(f)

1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
(a)	Claim 7; “…memory configured to store instructions executable by the processor”
(b)	Claim 7; “…processor is configured to: collect voice data of a user” 
(c)	Claim 8; “…processor is further configured to: determine and store device information of the intelligent device in advance” 
(d)	Claim 9; “…processor is further configured to: determine, from stored information of intelligent devices, device information that matches the device information in the recognition result” 
(e)	Claim 10; “…processor is further configured to: acquire a current online state of the intelligent device corresponding to the matching device information, and wherein when determining the intelligent device corresponding to the matching device information as the target intelligent device” 
(f)	Claim 10; “…processor is further configured to: among intelligent devices corresponding to the matching device information, determine an intelligent device that is currently online as the target intelligent device” 
(g)	Claim 11; “…processor is further configured to: acquire a current attribute value of a corresponding attribute of the target intelligent device”
(h)	Claim 12; “…processor is further configured to: if receiving no operation response from the target intelligent device within a preset time period”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding 
(a) Fig. 11, Memory, Paragraphs 0011 
(b) Fig. 11, Processor, Paragraphs 0006
(c) Fig. 11, Processor, Paragraph 0006
(d) Fig. 11, Processor, Paragraph 0007
(e) Fig. 11, Processor, Paragraph 0008 
(f) Fig. 11, Processor, Paragraph 0008
(g) Fig. 11, Processor, Paragraph 0009
(h) Fig. 11, Processor, Paragraphs 0010
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 7-9 & 13-15 are rejected under 35 U.S.C. 103 as being obvious over Piersol et al. (US20170357478 A1 hereinafter, Piersol ‘478).
Regarding claim 7; Piersol ‘478 discloses an electronic device (Fig. 2A, Portable Multifunction Device 200), 
comprising: 
a receiver (Fig. 12, Receiving unit 1212);
a transmitter (Fig. 12, Broadcast Unit 1210); 
a processor (Fig. 2A, Processor(s) 220);
and a memory (Fig. 2A, Memory 202) configured to store instructions executable by the processor (i.e. Memory 202 may include one or more computer-readable storage mediums. The computer-readable storage mediums may be tangible and non-transitory. Memory 202 may include high-speed random access memory and may also include non-volatile memory, such as one or more magnetic disk storage devices. Paragraph 0051);
wherein the processor is configured to: collect voice data of a user (i.e. Digital assistant client module 229 can be capable of accepting voice input (e.g., speech input), text input, touch input, and/or gestural input through various user interfaces (e.g., microphone 213, accelerometer(s) 2638, touch-sensitive display system 212, optical sensor(s) 229, other input control devices 216, etc.). Paragraph 0082);
 perform semantic recognition processing on the collected voice data of the user to obtain a recognition result (i.e. STT processing module 730 can include one or more ASR systems. The one or more ASR systems can process the speech input that is received through I/O processing module 728 to produce a recognition result. Paragraph 0215);
determine a target intelligent device based on device information in the recognition result (i.e. At 980, virtual assistant server 902 provides a unified command to the first user device 908. The command includes the 
generate a control command based on operation instruction information in the recognition result (Fig. 9A, Step 980 i.e. At 980, virtual assistant server 902 provides a unified command to the first user device 908. The command includes the identification information of the one or more media items and the identification information of user device 910.Paragraph 0284);
and send the control command to the target intelligent device (i.e. The first user device 908 transmits the relevant information derived from the unified command to the second user device 910. Paragraph 0284).
Piersol ‘478 disclosed most of the subject matter as described as above except for specifically teaching performing semantic recognition. Piersol ‘478 on the other hand teaches speech recognition wherein Examiner equates with semantic recognition. For Example, Piersol at Paragraph 0083 teaches user data and models 231 can includes various models (e.g., speech recognition models, statistical language models, natural language processing models, ontology, task flow models, service models, etc.) for processing user input and determining user intent. At Paragraph 0215 also teaches producing speech result. 
With this said, because semantic and speech are synonymous, One of ordinary skill in the art would understand that Piersol ‘478 discloses semantic recognition. The suggestion/motivation for doing so would have been advantageous to provide sufficient information for the virtual assistant service to identify, control, and/or manage the electronic devices. Thus, it would have been obvious for Piersol ‘478 to teach the stated limitation.

Regarding claim 8; Piersol ‘478 discloses wherein the processor is further configured to: 
(i.e. Device identification storage 904 can store data and/or models for a variety of attributes and relevant information associated with various electronic devices. Paragraph 0278) 
wherein the device information comprises first device information and/or second device information (i.e. At block 1104, the electronic device obtains an identification of a second user device based on the data corresponding to the audio input. Paragraph 0311);
the first device information is provided by the intelligent device (i.e. At block 1104, the electronic device obtains an identification of a second user device based on the data corresponding to the audio input. In some examples, the electronic device is a first electronic device and communicates with a second electronic device to obtain the identification of the second user device. In some examples, the second electronic device is the first user device. Paragraph 0311)
and the second device information is input by the user (i.e. In some examples, after sending a request to device identification storage 904 at 940, virtual assistant server 902 receives identification information that requires input from the user. In one example, user input is required in response to device identification storage 904 having identified multiple user devices corresponding to the parameters of the request. Paragraph 0288).
and wherein the first device information comprises at least one of: device identification information, device state information, device attribute information, and information on firmware used by the device, and wherein the second device information comprises at least one of: device location information, and device name information (i.e. Attributes that can be stored for an electronic device include, but are not limited to, a unique identifier, a state, a type, a location, media types supported, and ownership. As an example, device identification storage 904 may store information associating a device with a type "AppleTV", a named location "LivingRoom", and supported media types "audio" and "video". As another example, device identification storage 904 may store information associating a device with a type "speaker", a named location "garage", and supported media type "audio". Paragraph 0278).

Regarding claim 9; Piersol ‘478 discloses wherein when determining the target intelligent device based on the device information in the recognition result, the processor is further configured to: determine, from stored information of intelligent devices, device information that matches the (i.e. In some examples, device identification storage 804 determines whether any of the electronic devices having an entry in the database has attributes matching the parameter(s). Paragraph 0280) 
and determine an intelligent device corresponding to the matching device information as the target intelligent device (i.e. In some examples, after sending a request to device identification storage 904 at 940, virtual assistant server 902 receives identification information that requires input from the user. In one example, user input is required in response to device identification storage 904 having identified multiple user devices corresponding to the parameters of the request. As such, the user is prompted to provide a disambiguation input by, in some instances, selecting a device out of the multiple identified user devices. Paragraph 0288).

Regarding claim 1 & 13; Claims 1 & 13 contain substantially the same subject matter as Claim 7. Therefore Claims 1 & 13 are rejected on the same grounds as Claim 7. However, claim 13 further discloses a non-transitory computer-readable storage medium having stored thereon instructions that, when executed by a processor, cause the processor to execute the method. Piersol ‘478 at Paragraph 0006 discloses a non-transitory computer readable storage media to execute the method. 
Regarding claim 2 & 14; Claims 2 & 14 contain substantially the same subject matter as Claim 8. Therefore Claims 2 & 14 are rejected on the same grounds as Claim 8.
Regarding claim 3 & 15; Claims 3 & 15 contain substantially the same subject matter as Claim 9. Therefore Claims 3 & 15 are rejected on the same grounds as Claim 9.


Allowable Subject Matter
1.	Claims 4-6, 10-12 & 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

2.	Claims 4 & 16 contain substantially the same subject matter as Claim 10. Therefore, Claims 4 & 16 are objected for the same or similar reasons as Claim 10.
3.	Claims 5 & 17 contain substantially the same subject matter as Claim 11. Therefore, Claims 5 & 17 are objected for the same or similar reasons as Claim 11.
4.	Claims 6 & 18; Claims 6 & 18 contain substantially the same subject matter as Claim 12. Therefore Claims 6 & 18 are objected for the same or similar reasons as Claim 12.

Examiner’s Reasons for indication of Allowable Subject Matter
Piersol ‘478 relates to systems and processes for using a virtual assistant to arbitrate among and/or control electronic devices. In one example process, a first electronic device samples an audio input using a microphone. The first electronic device broadcasts a first set of one or more values based on the sampled audio input. Furthermore, the first electronic device receives a second set of one or more values, which are based on the audio input, from a second electronic device. Based on the first set of one or more values and the second set of one or more values, the first electronic device determines whether to respond to the audio input or forego responding to the audio input.
Piersol ‘478 fails to disclose acquire a current online state of the intelligent device corresponding to the matching device information, and wherein when determining the intelligent device corresponding to the matching device information as the target intelligent device, the processor is further configured to: among intelligent devices corresponding to the matching device information, determine an intelligent device that is currently online as the target intelligent device; wherein for the operation instruction information characterizing that an attribute value of a Claims 4-6, 10-12 & 16-18 as allowable subject matter. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCUS T. RILEY, ESQ.
Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677